Exhibit 10.2

 

[English translation from the original Russian language document]

 

AGREEMENT OF PROPERTY RIGHTS PLEDGE

No. 00VL3Z001

(Framework)

 

St. Petersburg August 17, 2012

 

JOINT STOCK COMPANY "ALFA-BANK" (PSRN 1027700067328) hereinafter referred to as
the Pledgee represented by Relationship Deputy Director of the branch
“Sankt-Peterburgsky” of OJSC Alfa-Bank, Mr. Sokolov A.G., acting under Power of
Attorney No. 5/2046 D of 04.06.2012., on the one hand, and the Limited Liability
Company "TOT MONEY" (PSRN 1127746225540), hereinafter referred to as the
Pledger, represented by the General Director Katsaev T.H., acting under the
Charter, on the other hand, entered into this Agreement (hereinafter referred as
the Pledge Agreement) as follows:

 

1. SUBJECT OF THE PLEDGE AGREEMENT

 

1.1. In accordance with the Credit Agreement on opening a revolving Credit
Facility in Russian rubles No. 00VL3L of August 17, 2012 (hereinafter - the
Credit Agreement) between the Pledgee and the Pledger, the Pledgee agrees
according to the conditions specified in the Credit Agreement to provide the
Pledger with cash in Russian rubles (hereinafter - the Credits) in the form of a
revolving Credit Facility with a debt limit of 300.000.000,00 (three hundred
million) Russian rubles (hereinafter - the Credit Facility), and the Pledger
agrees in order and time fixed by the Credit Agreement to return the Credits and
pay interest for using the Credits, as well as to implement other payments
stipulated by the Credit Agreement in favor of the Pledgee.

The purpose of the Credits supply is current business financing.

The debt limit means the maximum amount of one-time debt of the Pledger on
Credits at any day of the period of the Credit Facility.

The Credit Facility is set from August "17", 2012 to May 21, 2014 inclusive.
After the expiration of the Credit Facility the Credits shall not be available
for the Pledger.

 

1.1.1 The Credits are granted on the basis of Additional Agreements concluded
between the Pledgee and the Pledger, compiled in the form stated in the Annex to
the Credit Agreement.

The Credit currency is Russian ruble.

Issuing the Credits shall be carried out within the available balance of the
Credit Facility limit. If the Pledger has not fully used the available balance
of the Credit Facility limit until its expiration or until the closing date of
the available balance of the Credit Facility limit on the grounds specified in
Paragraph 7.2 of the Facility Agreement, the available balance of the Credit
Facility is canceled on the date of expiry of the Credit Facility or the date of
closing the free balance of the Credit Facility limit.

Free balance debt limit is defined as the difference between the debt limit set
in any day of the period of the Credit Facility and the actual amount of debt on
the Credits as of the current date.

 

1.1.2. The Credit repayment period shall be set by the corresponding Additional
agreements to the Credit Agreement. The Pledger shall pay all Credits received
under the Credit Agreement no later than the expiration of the Credit Facility
(inclusive).

Credits during the term of the Credit Facility are granted for the period not
exceeding six (6) months.

 

1.1.3. For the use of each Credit the Pledger pays to the Pledgee the interest
at a rate determined by the relevant Additional Agreement, but not more than %14
(fourteen percent) per annum.

 

1.1.4. Interest is calculated on the actual amount of the Credit debt on the
Credits from the date following the date of indebtedness under the relevant
Credit account (inclusive), and to the date of repayment of the Credit specified
in the relevant Additional Agreement to the Credit Agreement (inclusive). After
the date of repayment of the Credit specified in the relevant Additional
Agreement to the Credit Agreement, the interest cannot be assessed.

 

1.1.5. Interest is payable monthly by the Pledger on the 25th day of each month.

Interest is paid for the actual number of days of using the Credits, and the
year is set as 365 or 366 days in accordance with the actual number of calendar
days in the year.

The last payment of interest shall be made on the date of repayment of the each
Credit.

 

1.1.6. In case of changes in the refinancing rate of the Bank of Russia, rates
of LIBOR, MOSPRIME, lending rates in the interbank market, changes in domestic
or foreign financial markets, as well as in other cases, in the reasonable
opinion of the Pledgee, the Pledgee shall have the right to unilaterally and
extrajudicially change the interest rate (s) for the use of the Credit,
established in the Credit Agreement or in the relevant Additional agreement.

 



 

 



 

1.1.7. The Pledger has the right to prepay the Credits and / or part of the
Credit.

 

1.1.8. Upon failure or improper performance of obligations by the Pledger under
the Credit Agreement the Pledgee may accrue Pledger with following penalties
(fines):

 

- In the case of late repayment of the Credits and / or payment of interest and
/ or payment of the fee (if payment of the fee is provided by the Credit
Agreement the Pledgee has the right to charge a penalty for Pledger of 0.2%
(zero point two percent) of the default obligation for each day of delay, but
not less than the double refinancing rate of the Bank of Russia as of the date
for which the penalty is accrued. The penalty is accrued before the date of
transfer of the full amount payable to the account of the Pledgee;

- In the event if the Pledger breaches the commitment to maintain the credit
turnover on the terms specified in the annex to the Credit Agreement, the
Pledgee may require the Pledger a fine of 0.5% (zero point five percent) of the
amount of outstanding obligations on maintaining credit turnover, defined by the
Pledgee as the difference between the amount of credit turnover for the relevant
settlement period, determined in accordance with the conditions attached to the
Credit Agreement, and the actual size of the credit turnover for the same
billing period. The penalty shall be paid by the Pledger not later than the day
after the presentation by the Pledgee of relevant requirement;

- In case if the Pledger violates commitments to provide the Pledgee with the
documents specified in Paragraph 4.8.1 of the Credit Agreement, the Pledgee may
require the Pledger a fine of 1,000.00 (one thousand) Russian rubles for each
day of violation. The penalty shall be paid by the Pledger not later than the
day after the presentation of the Pledgee relevant requirements;

- If the Pledger breaches obligations contained in Paragraphs 4.3 and 4.4 of the
Credit Agreement, the Pledgee may require from the Pledger a fine of 1,000.00
(one thousand) Russian rubles for each day of violation.

The penalty shall be paid by the Pledger within three (3) calendar days from the
date of the Pledgee requirement to pay a fine.

 

1.1.9. The Pledgee may cancel the free balance credit limit of the Credit
Facility and / or prematurely collect debts on the Credits, interest, other
payments under the Credit Agreement and / or unilaterally and extrajudicially
terminate the Credit Agreement in the following cases:

 

a) delay in payment of accrued interest (in whole or part), including as a
result of violations of the Pledger obligations under Paragraph 3.1.1 of the
Credit Agreement;

 

b) violation by the Pledger of date (s) of the Credit repayment, provided in
Paragraph 1.1.2 of the Credit Agreement, including the breach of obligations
under Paragraph 3.1. of the Credit Agreement by the Pledger;

 

c) causing (or renewal) against the Pledger litigation or presentment to the
Pledger taxes or fees payment requests, or causing against the Pledger of the
case on the tax or an administrative offense;

 

d) seizure of property of the Pledger;

 

e) failure to present documents and / or information required by Paragraphs 2.3
and 2.4 of this Agreement to the Pledgee, or identification of invalid or
incomplete information provided by the Pledger to the Pledgee in accordance with
Paragraphs 2.3 and 2.4 of the Credit Agreement;

 

f) causing of the case of forced liquidation or insolvency (bankruptcy) of the
Pledger;

 

g) reorganization or voluntary winding up of the Pledger without prior written
notice to the Pledgee;

 

h) termination or modification without written notification of the Pledgee the
type of the Pledger activity performed at the date of signing of the Credit
Agreement;

 

i) the Pledger’s failure to comply with the conditions of the Credit Agreement
of the intended use of the Credit;

 

j) involving the head (s) of the Pledger as a defendant in a criminal case;

 

k) transfer of property by the Pledger as the pledge, lease, asset management,
as well as the encumbrance of the Pledger’s property with other means without
the written consent of the Pledgee;

 

l) invalidation (for any reason) of the transaction (s) setting enforcement by
the Pledger of his obligations under the Credit Agreement;

 

m) significant changes in the management bodies of the Pledger (change of CEO,
Board of Directors (Supervisory Board), and other agencies);

 



 

 



 

n) violation of the conditions of the Credit Agreement by the Pledger and
violation by the Pledger and / or the guarantors and / or the pledgers of other
contracts and agreements with the Pledgee;

 

o) deterioration in the financial position of the Pledger or presence
(emergence) of any other circumstances which, in the reasonable opinion of the
Pledgee, may complicate or prevent the proper performance of the Pledger’s
obligations under the Credit Agreement;

 

p) breach by the Pledger of the Agreement about the pledge signed in the
enforcement of the Pledger of its obligations under the Credit Agreement;

 

r) occurrence of the circumstances listed in Paragraphs "c", "d", "e", "f", "n"
of this Paragraph in respect of the Guarantor under the Surety Agreement, signed
in the enforcement of the Pledger of its obligations under the Credit Agreement;

 

s) failure by the Pledger of obligations specified in Paragraph 2.9 of the
Credit Agreement and any other obligations that are not directly referred to in
this Paragraph 5.2, but under the Credit Agreement.

 

1.1.10. In case of arrears of more than three (3) working days on the existing
Credit products provided by the Pledgee and / or PAT "Alfa-Bank" and / or
Amsterdam Trade Bank NV and / or of DB "Alfa-Bank" (Kazakhstan) to the Pledger
and / or JSC "SAT & COMPANY" and / or the "PM-Invest" LLC, the total debt of the
above companies during the five (5) working days from the date of the overdue
shall be declared as urgent for payment.

 

1.1.11. The Pledger has the right to grant to the Pledgee to lender to other
Banks-Creditors information about the origin and presence of arrears for more
than three (3) working days for the purposes of compliance with Paragraph 4.11
of the Credit Agreement.

 

1.2. To ensure proper performance of the Pledger’s obligations specified in
Paragraphs 1.2.1 and 1.2.2 below, the Pledger pledges to the Pledgee the
Property rights referred to in Paragraph 1.3 of the Pledge agreement
(hereinafter - the Property rights).

The obligations of the Pledger referred to in Paragraphs

1.2.1 and 1.2.2 for which the pledge is granted, shall be hereinafter referred
to in the Pledge agreement as "Secured Obligations".

 

1.2.1. The pledge ensures the proper execution of all current and future
obligations of the Pledger under the Credit Agreement, including the payment of:

 

a) the Credits, including the early withdrawal of Credit by the Pledgee;

 

b) interest on the Credit use, including the altered amount in the cases
specified in Paragraph 1.1.3. of Pledge agreement;

 

c) penalties, as well as damages of the Pledgee caused by improper performance
of the Credit Agreement.

 

1.2.2. The Pledge provides the Pledgee’s requirements to return funds obtained
under the Credit Agreement in case of invalidity of the Credit Agreement,
established by a court decision, and the payment of interest on use of borrowed
funds, calculated on the amounts received by the Pledger under the Credit
Agreement.

 

1.3. The subject of the pledge under the Pledge agreement is rights owned by the
Pledger in full according to the Bank deposit agreement concluded between the
Pledger and the Pledgee (hereinafter - the Bank deposit agreements) to refund
deposits (hereinafter - the Deposit), placed on deposit accounts of the Pledger
open at the Plegee (hereinafter - the Accounts), and receiving interest on cash
funds on deposits (hereinafter - the Property rights). Necessary information
about the Property rights (details of the Bank deposit agreement, the amount of
funds, the right that are the subject of the pledge) are specified in the
Additional agreements to the Pledge agreement, which are an integral part of it,
and are in the form set out in Annex No. 1 to the Pledge agreement.

 

1.4. The totality of the Pledger rights based on the Bank deposit agreements
rights on the under the order of cash the amount shown in the Additional
agreements to the Pledge agreement are the amount of the Property rights
(hereinafter - The amount of the Property rights) in the pledge.

 

1.5. Repayment date of each Deposit on the Bank deposit agreement that is the
subject of the pledge against the related Credit must exceed the Credit
repayment date not less than thirty (30) calendar days, and the corresponding
Credit amount cannot be more than the amount of the deposit placed according to
the Bank deposit agreement.

 



 

 



 

2. RIGHTS AND RESPONSIBILITIES OF THE PLEDGER

 

2.1. During the period of the Pledge agreement, the Pledger shall:

 

2.1.1. take actions that are necessary to ensure the existence and validity of
the Property rights;

 

2.1.2. not make concessions to the Property rights and not dispose of the
Property rights in any other way without the written consent of the Pledgee;

 

2.1.3. not perform actions that result or may result in termination of the
Property rights or decrease in their value and volume;

 

2.1.4. take the measures necessary to protect the Property rights from
infringement by the third parties;

 

2.1.5. notify the Pledgee of the third party claims for the Property rights, its
abuse by the third parties, as well as of any changes in the Property rights
within three (3) days after the occurrence of such circumstances;

 

2.1.6. not transfer the Property rights to the subsequent pledge.

 

3. RIGHTS AND RESPONSIBILITIES OF THE PLEDGEE

 

3.1. The Pledgee has the right to:

 

3.1.1. require the Pledger to take measures necessary to ensure the preservation
of the Property rights, their existence and validity;

 

3.1.2. require any person to stop encroachment on the Property rights,
threatening to cease or reduce the Property rights Amount;

 

3.1.3. in the event of default and / or improper performance of the Pledger of
his obligations under the Credit Agreement and in the event of default and / or
the improper performance of the Pledger’s obligations under the Pledge
agreement, regardless of the date for performance of obligations under the
Credit Agreement, to charge the Property rights in accordance with the
conditions set out in Article 4 of the Pledge Agreement;

 

3.1.4. independently take the measures necessary to protect the Property rights
from infringement by the third parties, if the Pledger did not comply with this
obligation;

 

3.1.5. join as the third party in the case of the claim for the Property rights;

 

3.1.6. meet his requirements to the Ensured commitments on the account of the
Property rights of the preferential order over other creditors.

 

4. CHARGING THE PROPERTY RIGHTS

 

4.1. At the expense of the Property rights, the Pledgee has the right to meet
his requirements of the Secured obligations in full that is determined as of the
moment of actual satisfaction, including main debt, accrued interest, damages
caused by delay of the Secured obligations fulfillment, as well as fines and
other payments stipulated by the Credit Agreement. Any expenses of the Pledgee
associated with charging the Property rights, including costs associated with
hiring an appraiser to determine the market value of the Property rights shall
be compensated.

The appraiser shall be appointed by the Pledgee.

 

4.2. The Pledgee acquires the right to charge the Property rights in the event
of non-performance of the Credit / Credits return obligations by the Pledger,
including the obligations to return the Credit / Credits in its / their early
withdrawal by the Pledgee or upon the occurrence of cases of deterioration in
the terms of the obligation fulfillment and / or payment of the accrued interest
on Credit / Credits use and / or payment of other fees stipulated in the Credit
Agreement on the day following the date of occurrence of the specified in the
Credit Agreement term of performance of such obligations.

 

4.3. Charging the Property rights shall be carried out without recourse to the
courts (out of court). For repossession of the Property rights, the Pledgee
shall send notice to the Pledger of the starting the charge for the Pledge
(hereinafter - the Charge Notice), drawn up in accordance with Paragraph 2 of
Art. 24.1 of the RF Federal Law "About the pledge" of May 29, 1992 No. 2872-1
(hereinafter – the Pledge Act) with an indication of:

 

- The name (description) of the Property rights, through which the Pledgee’s
requirements shall be met;

 

- The amount payable to the Pledgee on the Secured obligation, identified under
the provisions of Paragraph 4.1 of the Pledge agreement;

 



 

 



 

- the way of realization of the Property rights provided for in Paragraph 4.4 of
the Pledge agreement;

 

- The price of the Property rights, as determined in accordance with Paragraph
4.7 of the Pledge agreement.

The Charge notice shall be sent by the Pledgee in writing by registered mail
(order cable), return receipt requested, or by courier or agency on express
delivery (in particular, DHL, EMS, FedEx) at the Pledger’s address referred to
in Article 8 of the Pledge agreement if the Pledger has not informed the Pledgee
in writing about address changing.

 

4.4. The realization of the Property rights shall be conducted by saving by the
Pledgee of his Property rights which are actual at the time of the Property
rights appropriation, in full.

Sale of the Property rights shall be conducted by the Pledgee not earlier than
the period specified in Paragraph 3 of Art. 24.1 of the Pledge Act. Sale of the
Property rights can be made before that time with a substantial risk of
significant reduction in the price of the Property rights in comparison with the
price specified in the Charge notice.

In order to charge and sale the Property rights, the Pledgee may take all
necessary steps and sign all necessary documents.

 

4.5. The Property rights shall be transferred to the Pledgee on the date of
receipt by the Pledger of the Pledgee’s statement on the appropriation of the
Property rights (hereinafter - the Statement), provided that to this date the
Secured Obligations have not been terminated in full (hereinafter - the Date of
the Property rights transition).

The Pledgee’s statement is considered as received by the Pledger from the date
of delivery, and in the case of return of the sent Statements with mark of the
delivery company of the departure of the addressee, expiry of keeping time,
change of address of the Pledger without notice to the Pledgee, or refusal of
the receiving Statements - from the sending date.

From the date of transition of the Property rights, the Pledgee becomes the
legal successor of the Pledger under the Bank deposit agreement, the Bank
deposit agreement shall be considered as terminated by the coincidence of the
debtor and the creditor in one person, the Pledger shall lose the right of the
request for the performance of obligations under the Bank deposit agreement.

 

4.6. The Notice of charge starting and the Statement shall be forwarded by the
Pledgee in writing by registered mail (order cable), return receipt requested,
or by courier or agency on express delivery (in particular, DHL, EMS, FedEx) at
the Pledger’s address referred to in Article 7 of the Pledge agreement if the
Pledger has not informed the Pledgee in writing of the address change.

 

4.7. The price of the Property rights, according to which the Property rights
are transferred to the Pledgee is set equal to their market value, shown in the
evaluator’s report, drafted after the Pledgee has the right to charge the
Property rights, and up to the date of the Notice of the charge to the Pledger
(the price of the Property rights defined in this way shall be specified in the
notice of the charge).

 

4.8. Establishing of canceled requirements of the Pledgee by the transfer of the
Property rights to the Pledgee shall be in accordance with the priority of
claims of the Pledgee provided by the Credit Agreement.

If the price of the Property rights, on which the Property rights were
transferred to the Pledgee, exceeds the requirements of the Pledgee, the
difference shall be returned to the Pledger within 10 (ten) days from the date
of transition of the Property rights.

 

4.9. The Pledgee at any time in its sole discretion shall have the right to
institute legal proceedings for the purpose of charge of the Property rights.

 

5. DURATION OF THE PLEDGE AGREEMENT

 

5.1. The Pledge agreement shall enter into force upon signature by the
accredited representatives of the Parties and is valid until the fulfillment of
the Parties' obligations under the Credit Agreement.

 

6. OTHER TERMS AND CONDITIONS OF THE PLEDGE AGREEMENT

 

6.1. The Pledge agreement shall be governed by and construed in accordance with
the legislation of the Russian Federation.

Any dispute, controversy or claim arising out of the Pledge agreement, or in
connection with it, shall be settled by means of negotiations. In the absence of
agreement, the dispute between the parties shall be considered by the
Arbitration Court of Moscow.

 

6.2. All prior agreements, understandings, negotiations and correspondence
between the Parties on the problems outlined in the Pledge agreement, prior to
its signing, expire on the date of signing the Pledge agreement.

 



 

 



 

6.3. All letters, notices, announcements, and other communications are sent by
the Parties to each other in writing.

Unless otherwise provided by the Pledge agreement, the messages may be sent to
the Parties at the following methods of communication: fax, e-mail, telegraph
(telegram with acknowledgment of receipt), postal services (registered letter
with acknowledgment of receipt), courier services.

If one of the Parties sends messages using the telegraph, mail or courier
services such communication shall be deemed received by the other Party from the
time indicated in the notice of receipt, and in the case of fax and e-mail -
after confirmation of its receipt by the same way.

 

6.4. All changes and additions to the Pledge agreement shall be valid only if
made in writing and signed by the authorized representatives of the Parties.

 

6.5. In all other cases not provided for by the Pledge agreement, the Parties
shall follow the laws of the Russian Federation.

 

6.6. The Pledge agreement is made in two copies, one copy for each party. Each
copy has the same effect.

 

7. ADDRESSES OF THE PARTIES

 

THE PLEDGER:

OJSC "Alfa-Bank" PSRN 1027700067328

 

Location: 107078, Moscow, 27 Kalanchevskaya St.

Branch "Sankt-Peterburgsky" (address for correspondence): 191186, St.
Petersburg, Griboedov Channel Embankment 6/2 Letter A

Payment details:

INN 7728168971, Branch "Sankt-Peterburgsky"

OJSC "Alfa-Bank", c / a 30101810600000000786

BIC 044030786

Phone / fax: 314-89-62 / 329-80-60

 

THE PLEDGEE:

 

TOT MONEY Ltd. PSRN 1127746225540

Location: 127220, Moscow, 1st Kvesisskaya Street, h. 9

Address for correspondence:

191119, St. Petersburg, 82 Marat St.

Payment details: INN 7714868349,

s/a 40702810602720000110, Additional Office “Kutuzovsky"

OJSC "Alfa-Bank"

c / a 30101.810.2.00000000593 in Operational Administration of Moscow Main
Territory Administration of the Bank of Russia, BIC 044525593

Phone / Fax: _________________

 

8. SIGNATURES

 

THE PLEDGER

 

General Director

 

/s/ Katsaev                    (Katsaev T.H.)

/Seal/

 

THE PLEDGER

Relationship Deputy Director

Branch "Sankt-Peterburgsky"

 

/s/ Sokolov A.G.         Sokolov (A.G.)

 

Chief accountant

 

/s/ Belousova S.G.      (Belousova S.G.)

/Seal/

 



 

 



 

Appendix No. 1

to the Pledge agreement No. 00VL3Z001

of August «17», 2012

 

Additional agreement No. 00VL3Z001

to the Pledge agreement No. 00VL3Z001

of August «___», 2012

 

city___________ «___» ______ 20___

 

OPEN JOINT-STOCK COMPANY "ALFA-BANK" (PSRN____________), hereinafter referred to
as the Pledgee, represented by _________________, acting on the basis
of_______________, on the one hand, and the Limited Liability Company "TOT
MONEY" (OGRN 1127746225540), hereinafter referred to as the Pledger, represented
by __________________, acting on the basis of___________________, on the other
hand, hereinafter referred to as the Parties, have concluded the present
Additional Agreement to the Pledge agreement No. 00VL3Z001 of August «___», 2012
hereinafter – th Pledge agreement, as follows:

 

1. To add to Paragraph 1.1 of the pledge agreement the following paragraphs:

"In accordance with Additional agreement No. 00VL3T_______ of «__» ______ year
_______ to the Credit Agreement, the Pledgee provides the Credit for the amount
of ____________ (_______________________) Russian rubles with the grant date of
«__» ______ ______year and the maturity date «__» ______ year _______, with the
payment of interest on the Credit at a rate of

 

The Pledger has the right to prepay the Credit, provided in accordance with
Additional agreement No. ___ of «__» ____ year 20___ to the Credit agreement.

 

2. To ensure the timely repayment of the Credit, referred to in Paragraph 1 of
this Additional Agreement, the payment of interest on the Credits and other
payments stipulated in the Credit Agreement and the Additional Agreement to it
of «__» _______ year 20____ No. 00VL3T_______ (including execution of
obligations on payment of interest in the changed amount in the cases specified
in Paragraph 1.1.6 of the Pledge agreement, compensation for losses caused to
the Pledgee, improper execution of the Credit Agreement and the Additional
agreement to it of «__» _______ year 20____ No. 00VL3T_______), the Pledger
transfers to the Pledgee as security rights under the bank deposit agreement
signed between the Pledger and the Pledgee, No. __________ of «__» _______ year
20____ (hereinafter - the Bank Deposit Agreement) to refund the deposit amount
of _______________ (___________________________________) Russian rubles
(hereinafter - the Deposit), which is placed on the Deposit account of the
Pledger No. _______________, open by the Pledger (hereinafter - the Account),
and receive interest on cash funds in the Deposit (hereinafter - the Property
rights).

 

2.1. The Deposit returns to the Pledger after receiving a written request of the
Pledger of its return, but not before reaching the total amount of accrued
interest and possible penalties equal to ________________________
(__________________________) Russian rubles.

 

2.2. For the use of cash funds in the Deposit, interest are counted at the
following rate:

- For the period from the day following the day of receipt of the Deposit onto
Account on the day of reaching the amount of accrued interest and possible
penalties in the total amount referred to in Paragraph 2.1 of this Additional
agreement - at a rate of ___% (___________ percent) per annum;

 

- For the period from the day following the day of reaching the amount of
accrued interest and possible penalties in the total amount referred to in
Paragraph 2.1 of this Additional Agreement, the day of the return of the Deposit
inclusive - at the rate of ½ of the existing Pledger’s deposit rates for
individuals poste restante during this period.

 

In case of reducing the amount of deposit or a return to the procedure specified
in Paragraph 2.3 of this Additional Agreement, the Pledgee shall recalculate the
amount of interest accrued on the Deposit as provided for in Paragraph 4.5 of
the Bank deposit agreement (Paragraph included for deposits "without the right
to early withdrawal " in accordance with Section 12.4 of the Rules of attracting
deposits (deposits) for legal entities).

 

2.3. The Pledger provides the Pledgee the right to reduce the Deposit or return
to the Pledger the Deposit without the written statement of the Pledger and
before the conditions specified in Paragraph 2.1 above came in force, in cases
in which the terms of the Additional Agreement of «__» _______ year 20____ , No.
00VL3T_______, the Pledger has the obligation to repay the Credit and interest
submitted for the use of the Credit.

 



 

 



 

2.4. At changing the amount of the Deposit as provided in Paragraph 2.3 of this
Additional Agreement, the Pledgee may unilaterally change the amount at which
the Pledger shall be entitled to a refund of the Deposit.

The Pledgee changes the Deposit amount and defines a new total amount of accrued
interest and possible penalties, after which the Pledger shall be entitled to a
refund of the Deposit in accordance with Paragraph 2.1 of this Additional
Agreement, on the date of the circumstances, which is in accordance with the
terms of the Bank deposit agreement a basis for changing the Deposit amount
(hereinafter - the Conversion Date).

The Pledgee shall notify the Pledger in writing no later than the second working
day after the date of conversion about changing the Deposit amount, as well as
about the new total amount of accrued interest and possible penalties, after
which the Pledger is entitled to return the deposit in accordance with Paragraph
2.1 of this Additional Agreement.

 

3. The totality of the rights of the Pledger based on the Bank deposit agreement
for disposal of cash in the amount specified in Paragraph 2 of this Additional
Agreement, shall constitute the amount of property rights (hereinafter - The
amount of property rights), which are on the pledge.

 

4. Value of property rights shall be determined by the agreement of the Parties
for the amount of _________________ (__________________________) Russian rubles.

 

5. Availability by the Pledgee rights for the Bank deposit agreement shall be
supported by the following documents:

- bank deposit agreement No. _______________ of «__» _______ year 20____ ;

- _______________________________ (other documents, including acts, etc.).

 

6. In all other respects the terms of the Pledge agreement remain unchanged and
are applicable to the Pledger and the Pledgee without restrictions.

 

7. This Additional Agreement enters into force from the date of its signing by
the Parties and is an integral part of the Pledge agreement.

 

8. This Additional agreement is made in 2 (two) copies, one for each party. Each
copy has the same effect.

 

PLEDGER

_____________ (_________________)

/seal/

 

PLEDGEE

 

_____________ (_________________)

/seal/

 

Chief Accountant

 

_____________ (_________________)

/seal/

 



 



